Interim Decision 41514

Mherizat or

PEAR PRODUCTIONS, Inc.

In Visa Petition Proceedings
• NYC–N=17769

Decided by District Director June 30,1965
Beneficiary, an internationally-lmown stage and film actor, whose services are
desired as .a panelist on a TV MUM is accorded nonimmigrant classification
under section 101(a) (15) (H) (i), Immigration and Nationality Act ; since he
is an actor of such renown that his name and reputation alone establish
without question that he is of distinguished merit and ability as contemplated by the statute, it is neither necessary nor purposeful to seek an advisory opinion from any relating organization or association as to his merit
and ability.

A petition by Peak Productions, Incorporated, 375 Park Avenue,
New York, New York, was submitted on June 9, 1965, to accord
Anthony Newley classifiCation under section 101(a) (15) (H) (i) of
the Immigration and Nationality Act. The company, established in
December 1958, is engaged in the production of television programs.
The services of the benfieiary are sought as a panelist for the Password television show to be aired on August 5, 1965. The beneficiaiy
is a 34-year-old male; native and citizen of England, reputed to be
an internationally known stage and film actor. He has entered the
United Stitteb tik a number of occasions as a nonimmig
' rant temporary worker.
Evidence has been presented that the beneficiary co-authored, directed, and starred in a Broadway stage show, Stop the World—I
Want to Get Off. This musical was'a hit in Great Britain and enjoyed a very successful run in New York from October 1962 to
February 1964. His performance therein brought him the London
Critics' Prize and a "Tony" nomination in New York. The beneficiary is presently performing in the Broadway hit show The Roar
of the Greasepaint—The Srnell of the Crowd. He also wrote and
serves as director of this show. David Merrick, who produced these
. shows, considers the beneficiary "A star of the first rank both hers
462,

Interim Decision *1544,
and in England." Merrick is a well-known producer of successful
plays and is therefore considered to be an expert in his field.
The beneficiary's acting career commenced in 1945. ' He has appeared in more than forty films, playing roles in The Adventures
of Dusty Bates, Oliver Twist, Don't Ever Leave Me, Vote for Huggett. A Boy, A Girl and A Bike, Top of the Form, Up To His Neck,
Cockleshell Heroes, Idle' on Parade, The Small World of Sammy .!
Lee, and others. He is a successful recording star with several of
his songs having been prominently placed in reeed popularity rating charts. The beneficiary appeared on the West End stage in
John Cranko's Cranks and was received so well that his name became
established in the London theatre. He appeared on the nationally
broadcast Ed Sullivan television show of May 30, 1965, and performed scenes -from his current show.
" The beneficiary is an entertainer of such renown that his name
and reputation by itself establishes without any question that he is

of distinguished merit and ability- Accordingly, it is not deeMed
necessary or purposeful to seek an advisory opinion from any relating organizations or associations as to whether he possesses the

distinguished merit and ability contemplated by the statute. It is
also recognized that a show such as Password must provide panelists
of distinguished merit and ability in order to attract enough viewers to succeed in what is a very competitive market.
Since the beneficiary is a person of distinguished merit and ability
and the petitioner desires him to perform temporary services of an
exceptional nature requiring a person of such merit and ability,
the petition will be approved.
ORDER: It ordered that the petition submitted by Peak Productions, Incorporated, in behalf of Anthony Newley be and the
same is hereby granted.

463

